Citation Nr: 9933110	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for psychiatric 
symptoms, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by joint pain.

5.  Entitlement to service connection for a disability 
manifested by joint pain, claimed as due to undiagnosed 
illness.  

6.  Entitlement to service connection for a pulmonary 
disability.

7.  Entitlement to service connection for a pulmonary 
disability, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to January 
1990 and from November 1990 to May 1991.  His DD Form 215 
reflects that he served in Southwest Asia during the Persian 
Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, that denied the above-noted claims.

The claim concerning entitlement to service connection for 
PTSD is the subject of the remand immediately following this 
decision.  

The veteran has also claimed entitlement to service 
connection for headaches, including as due to undiagnosed 
illness.  This claim has not yet been adjudicated, and is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current psychiatric (other 
than PTSD) or pulmonary disabilities are the result of a 
disease or injury incurred in service.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current 
disability manifested by joint pain.

3.  Major depression, PTSD and restrictive and/or obstructive 
pulmonary disease are clinically recognized diagnoses.  

4.  There is no evidence that complaints of joint pain were 
chronic during service in the Southwest Asia theater of 
operations or have become manifest to a degree of 10 percent 
or more since that time.


CONCLUSIONS OF LAW

1.  The claims for service connection for a psychiatric 
disability (other than PTSD), a disability manifested by 
joint pain, and a pulmonary disability are not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claims for service connection for psychiatric 
symptoms, a disability manifested by joint pain, and a 
pulmonary disability claimed as undiagnosed illnesses are not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that he was 
treated for a cold in August 1989.  He twisted or compressed 
his right knee in November 1989.  The assessment was strain, 
patellofemoral syndrome/chondromalacia patella.  On the 
following day, the veteran was diagnosed as having knee pain, 
resolved.  He again sought treatment for a cold in January 
1990.

In April 1991, the veteran denied a cough; any nightmares or 
trouble sleeping; recurring thoughts about his experiences 
during Desert Shield/Desert Storm; and reason to believe that 
he was exposed to chemical or germ warfare.

On separation examination in April 1991, the veteran denied 
experiencing any pulmonary, joint or psychiatric symptoms 
(including frequent trouble sleeping).  He did complain of a 
bloody nose, blurry vision, headaches, and dizziness with 
loss of energy at times.  Physical examination was normal.  A 
chest x-ray was negative.  The examiner noted that the 
veteran should see a physician if the weakness persisted for 
two to four weeks, probably due to stress and lack of rest.  

On U.S. Army Reserve quadrennial examination in September 
1994, the veteran reported swollen or painful joints, chronic 
or frequent colds, and recurrent back pain.  He denied any 
psychiatric symptoms, including frequent trouble sleeping.  
Physical examination was normal, with the exception of wax in 
the ears.  The examiner noted that the veteran's complaints 
were intermittent and that medication was not needed.  

Associated with the claims file are VA outpatient treatment 
records of the veteran, dated from 1995 to 1996.  In October 
1995, he gave a history of shortness of breath since 
returning from the Persian Gulf.  His lungs were clear.  A 
chest x-ray was normal.  The examiner diagnosed dyspnea.  An 
October 1995 pulmonary function test showed severe 
restrictive disease, with extremely poor patient effort.  

The veteran also complained of joint pain all over for eight 
to nine months in October 1995.  He also thought he was 
suffering from depression.  The assessment was depressed.  On 
further evaluation, the veteran stated that he was a mechanic 
during service.  He was near SCUDS, but not involved in any 
firefights.  He saw a lot of dead and burning bodies.  His 
complaints included insomnia and aching of the knees, elbows 
and back.  The examiner diagnosed major depression, single 
episode and symptoms of PTSD.  

The veteran underwent Persian Gulf examination in November 
1995.  He stated that he was in an engineering unit during 
service and participated in setting up bases.  Several SCUD 
missiles exploded nearby.  There was heavy smoke when he was 
in Kuwait.  Since his return from service, he reported having 
trouble sleeping and joint pains affecting his elbows wrists 
and ankles.  He had pain every day, but he denied any 
swelling.  He also complained of trouble with his nerves.  

The veteran was afforded a VA general medical examination in 
October 1996.  He stated that he was in an Army combat unit 
in the Persian Gulf.  Some SCUD missiles hit nearby.  There 
was a lot of smoke, especially when he was in Kuwait.  His 
most vivid memory was seeing a burned bus full of Iraqi 
soldiers.  He reported noticing shortness of breath since 
1992, which he felt was due to exposure to the oil fumes and 
smoke.  He coughed every morning, coughing up a green-type 
sputum.  He could run one mile and go up and down stairs 
satisfactorily.  The veteran stated that he started having 
difficulty sleeping while he was in the Gulf, which 
continued.  He reported that it was hard to go and stay 
asleep.  He had also noticed joint pain affecting his elbows, 
knees and hands since the Gulf.  He denied any swelling or 
injury to the joints.  Present complaints included shortness 
of breath, a sleep disorder and joint pain.  

On physical examination, there was no cough or expectoration.  
There was full symmetrical excursion of the diaphragms.  The 
lungs were clear to auscultation.  There were no disease or 
injuries of the musculoskeletal system.  There was no 
evidence of any tenderness or swelling of the elbows, knees 
and hands.  The veteran had normal grip strength.  He seemed 
to understand and was pleasant other than his difficulty 
communicating.  A pulmonary function study was interpreted as 
showing moderate obstructive disease.  Rheumatoid factor was 
negative.  ANA was normal.  A chest x-ray was normal.  The 
examiner diagnosed "Possible Persian Gulf Syndrome 
manifested by shortness of breath, sleep disorder, multiple 
joint pain, headache and major depression" and obstructive 
pulmonary disease (moderate).

In an October 1996 written statement, the veteran's mother 
stated that he had shown "several signs of the side affects 
from the Persian Gulf War," including "problems with his 
breathing."

The veteran was re-examined by VA in October 1997.  He gave a 
history of shortness of breath that began in 1991 or 1992.  
He became short of breath when taking deep breaths and after 
and during running.  He stated that no diagnosis had been 
found for his problems and he was on no medication.  The 
veteran further stated that he had a sleep disorder that 
started during his service in the Persian Gulf and had been 
present since that time.  He had trouble staying asleep.  He 
reported that he was being followed by a doctor for PTSD at 
the Montgomery, Alabama, VA Medical Center (VAMC) who felt 
that PTSD was contributing to his sleep problems.  Concerning 
his joints, the veteran complained of pain in his fingers, 
knees, elbows, ankles and toes.  He denied any swelling or 
stiffness.  He described the pain as a soreness that was 
present constantly.  He denied receiving any treatment for 
this problem.

On physical examination, inspection, palpation and percussion 
of the chest were normal.  Auscultation revealed clear lung 
fields bilaterally.  Joints of the upper and lower 
extremities were normal without swelling or deformity.  There 
was full range of motion of the joints of the upper and lower 
extremities.  There was no angle, fixation or fibrous or bony 
residual.  The veteran did not use or require the use of a 
mechanical aid.  Examination of the feet was normal.  
Psychiatric examination was also normal.  Pulmonary function 
studies revealed severe obstructive lung defect; however, 
there was poor patient effort.  X-rays of the elbows, hands, 
knees and feet were normal.  ANA, rheumatoid factor, and uric 
acid levels were normal.  The examiner diagnosed obstructive 
lung defect, need repeat pulmonary function studies with 
better patient effort; PTSD with sleep disorder and recurrent 
headaches; and arthralgias.

The veteran was also afforded a VA PTSD examination in 
October 1997.  He denied any chronic medical problems.  He 
was a truck vehicle mechanic during active service.  When 
asked if there was anything in the military that bothered him 
now, he responded that it was mostly the noise at night and 
explosions all the time.  Other soldiers said that while 
sleeping, he jerked all night.  He had memories of charred 
bodies of Iraqi soldiers.  He was in an Army combat unit.  
Some SCUD missiles hit nearby.  There was a lot of smoke, 
especially in Kuwait.  The examiner diagnosed PTSD, mild, but 
with decreased mood.

In a written statement received at the RO in January 1998, 
the veteran stated that his joints ached more and he was 
depressed.  He stated that a Senate report recounted chemical 
alarms going off at bases near where he was stationed.    


II.  Legal analysis

A.  Service connection claims, other than Gulf War 
undiagnosed illness claims

The veteran contends that he is entitled to service 
connection for psychiatric, joint and pulmonary disorders on 
bases other than 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  

1.  A psychiatric disability, other than PTSD

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a psychiatric disorder (other 
than PTSD), diagnosed as major depression.  This disability 
was first diagnosed several years after service, as early as 
1995.  Therefore, the Board finds that there is sufficient 
medical evidence of a current disability, and the first 
element of a well-grounded claim has been satisfied.

The veteran reported that he suffered from psychiatric 
problems during active service, including trouble sleeping.  
Therefore, the Board further finds that there is sufficient 
lay evidence of incurrence of a disease or injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
psychiatric symptomatology since active service.  He stated 
that he has had trouble sleeping since that time.  Presuming 
this history to be credible for the purpose of establishing a 
well-grounded claim, there is still no medical evidence of 
record of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating any current psychiatric 
disorder to any inservice disease or injury or post-service 
symptomatology.  The veteran's statements are not competent 
in this regard.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Although the veteran may have continuously experienced 
psychiatric symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the inservice symptoms 
represented a chronic psychiatric disorder rather than an 
acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that any post-service psychiatric 
disorder diagnosed several years after service had its onset 
in service or are the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


2.  A disability manifested by joint pain

The veteran's claim for service connection for a disability 
manifested by joint pain is not well grounded because the 
medical evidence does not show that he has a current 
disability of any joint.  Physical examination, including x-
rays, has consistently been normal, including on VA 
examinations in 1996 and 1997.  The Board is cognizant that 
the veteran was diagnosed as having arthralgias on VA general 
medical examination in October 1997.  Arthralgia is defined 
as pain in a joint.  Mykles v. Brown, 7 Vet. App. 372 (1995) 
(citing Dorland's Illustrated Medical Desk Dictionary at 147 
(27th ed. 1988)).  However, there is no objective medical 
evidence associated with his claims file of any joint 
abnormalities.  Pain, or arthralgia, does not, in and of 
itself, constitute a disability.

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for the claim to be well grounded as he has 
presented no competent medical evidence of a current joint 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
The veteran is certainly capable to opine on his symptoms.  
However, it has not been indicated that he possesses the 
requisite medical knowledge to be able to opine on a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions are insufficient to establish a 
well-grounded claim, and nothing in the medical records 
supports his assertion of a current joint disability.  
Accordingly, his claim for service connection for this 
disability is not well grounded.



3.  A pulmonary disability

There is some medical evidence of a pulmonary disorder, 
variously diagnosed as restrictive and/or obstructive 
pulmonary disease.  This disability was first diagnosed 
several years after service, as early as 1995.  Therefore, 
the Board finds that there is sufficient medical evidence of 
a current disability, and the first element of a well-
grounded claim has been satisfied.

The veteran reported that he was exposed to smoke during 
active service.  Service medical records show that he was 
treated for colds in 1989 and 1990.  Therefore, the Board 
further finds that there is sufficient lay and/or medical 
evidence of incurrence of a disease or injury during service, 
and the second element of a well-grounded claim has been 
satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
experiencing pulmonary symptomatology since 1991 or 1992.  
His mother also indicated that he has exhibited problems with 
his breathing since service.  Presuming this history to be 
credible for the purpose of establishing a well-grounded 
claim, there is still no medical evidence of record of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 497.  Medical 
expertise is required to relate present disability 
etiologically to the veteran's post-service symptoms.  
However, there are no medical opinions contained in any of 
the veteran's post-service medical records relating any 
current pulmonary disorder to any inservice disease or injury 
or post-service symptomatology.  The veteran's and his 
mother's statements are not competent in this regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Although the veteran may have continuously experienced 
pulmonary symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the inservice symptoms 
represented a chronic pulmonary disorder rather than an acute 
and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that any post-service pulmonary 
disorder diagnosed several years after service had its onset 
in service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


4.  Duty to assist

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


B.   Entitlement to service connection for psychiatric 
symptoms, a disability manifested by joint pain, and a 
pulmonary disability, due to an undiagnosed illness

The veteran contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for disabilities 
manifested by psychiatric symptoms, joint pain, and pulmonary 
symptoms.  As a threshold matter, the RO has complied with 
the development of these Gulf War undiagnosed illness claims 
as required by M21- 1, Part III, para. 5.17 (April 30, 1999).  
See, e.g., August 1996 RO Gulf War development letter to the 
veteran and VA examination reports dated in November 1995, 
October 1996 and October 1997.  The RO has also obtained the 
veteran's service medical records.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint pain, signs or symptoms involving the respiratory 
system, sleep disturbances, and other symptoms, provided that 
such disability (i) became manifest either during active duty 
in the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1999) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  The General Counsel addressed 
the issue of what constitutes a well-grounded claim under the 
provisions of 38 U.S.C.A. § 1117 in VAOPGCPREC 4-99 (May 3, 
1999).  The conclusion of the General Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

Here, the veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
December 20, 1990, to April 16, 1991.

The veteran's claims of entitlement to service connection for 
psychiatric and pulmonary symptoms as an undiagnosed illness 
must be denied because major depression, PTSD and restrictive 
and/or obstructive pulmonary disease are recognized clinical 
diagnoses, see, e.g., 38 C.F.R. §§ 4.97, 4.130, Diagnostic 
Codes 6604, 6840-6845, 9411, 9434 (1999).  The veteran's 
sleep impairment was attributed to his PTSD on VA examination 
in October 1997.  Thus, the second criteria for determining 
if a claim is not well grounded has not been met; that is, 
the manifestations pertaining to major depression, PTSD and 
restrictive and/or obstructive pulmonary disease are not 
attributable an undiagnosed illness.

As to the claim for joint pain, it is true that there is no 
diagnosis of record which clearly accounts for the veteran's 
complaints of joint pain.  His complaints of joint pain 
following his separation from active service suffice to 
satisfy the second element of a well-grounded claim under 
38 C.F.R. § 3.317, that is, manifestation of one or more 
signs or symptoms of undiagnosed illness.  

Objective indications of chronicity during service in 
Southwest Asia or of a degree of disability of 10 percent or 
more during the presumptive period is the third element of a 
well-grounded claim.  There are no objective indications of 
chronicity during service in Southwest Asia of any of these 
complaints.  The veteran twisted or compressed his right knee 
in November 1989.  However, on the following day he was 
diagnosed as having knee pain, resolved.  The condition was 
acute and transitory in nature.  Therefore, in order to be 
well-grounded, there must be evidence that would support 
assigning a 10 percent disability evaluation.  The 
presumptive period has not yet expired as of this writing, so 
the Board will consider the evidence from 1991 to the 
present.

Joint pains are evaluated with reference to Diagnostic Code 
5002, rheumatoid arthritis.  That requires rating chronic 
residuals such as limitation of motion or ankylosis under the 
appropriate code for the specific joint involved.  Limitation 
of motion must be confirmed by objective findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The veteran has never had any limitation of motion 
on examination, and no objective indications of painful 
motion have been noted.  There was no evidence of any 
tenderness on VA examination in October 1996.  On VA 
examination in October 1997, joints of the upper and lower 
extremities were normal without swelling or deformity and 
there was full range of motion of the joints of the upper and 
lower extremities.  There was no angle, fixation or fibrous 
or bony residual.  The veteran denied receiving ant treatment 
for joint problems.  There is no objective evidence on which 
to base a 10 percent assignment of disability to the claimed 
joint pains, and that claim is not plausible.

Concerning the fourth element of a well-grounded claim, no 
examiner has explicitly expressed an opinion that any 
findings on examination concerning joint pains were 
manifestations of an undiagnosed illness.  The October 1996 
VA general medical examiner stated only there was possible 
Persian Gulf syndrome manifested by multiple joint pain.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Arthralgias 
were diagnosed in October 1997. 

The veteran has not stated plausible claims, and there is no 
duty to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).


ORDER

Having found the claims not well grounded, entitlement to 
service connection for a psychiatric disability (other than 
PTSD), a disability manifested by joint pains, and a 
pulmonary disability are denied.

Having found the claims not well grounded, entitlement to 
service connection for psychiatric symptoms, a disability 
manifested by joint pain, and a pulmonary disability, claimed 
as undiagnosed illnesses are denied.


REMAND

Service connection for PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The veteran has provided information concerning claimed 
stressors that might be capable of substantiation or 
verification.  See Written statement from the veteran, dated 
January 6, 1998.  This warrants sending a request for further 
information to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), to see if any information could be 
provided to confirm or verify the occurrence of the claimed 
stressor(s).  The RO should also obtain the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC).

An additional VA psychiatric examination should also be 
conducted on remand.  The examination should be conducted 
with the benefit of a memorandum describing the veteran's 
verified stressors, and the VA examiner should discuss the 
claimed stressors, as verified by the RO, and describe any 
relationship between a diagnosis of PTSD and those stressors.  
Any additional medical records showing treatment for PTSD 
might also prove relevant to the claim and should be obtained 
on remand.

Accordingly, the case is REMANDED for the following 
development:  

1.  Ask the veteran to provide a list of 
those who treated him for PTSD since 1997.  
After obtaining appropriate releases, 
request all records, VA or private, of any 
treatment reported by the veteran that are 
not already in the claims file, including 
from the VAMC in Montgomery, Alabama.  
These records should be associated with 
the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 C.F.R. § 3.159(c).

2.  Contact the NPRC and request a 
complete copy of the veteran's service 
personnel records.

3.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide specific names, dates and 
locations, if possible.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence.  

4.  Review the file and prepare a summary 
of all of the claimed stressors reported 
by the veteran, including specific combat 
incidents and/or casualties, including the 
dates of the events, places and full names 
of individuals involved in the events and 
any other pertinent information provided 
in all written statements and to examining 
health care professionals.  This summary, 
and all pertinent documents, including 
administrative records should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  This organization 
should be requested to search the records 
and provide any information available 
which might corroborate the veteran's 
alleged stressors. The USASCRUR report 
should then be associated with the claims 
folder.  A copy of the letter or document 
which the RO sends to the USASCRUR to 
request this information should be placed 
in the claims file as evidence that the RO 
has complied with VA's duty to assist.

5.  Following the above, make a specific 
determination, based upon the complete 
record, as to whether the veteran 
"engaged in combat with the enemy."  If 
so, the RO should accept the veteran's lay 
testimony -- in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service -- as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not show 
that the veteran "engaged in combat with 
the enemy," the RO should consider all 
credible supporting evidence developed and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.

6.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present 
with consideration of the criteria for 
diagnosing PTSD contemplated by DSM-IV.  
The entire claims folder and a copy of 
this remand must be made available to the 
examiner prior to this examination.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether veteran 
has PTSD.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses to obtain a true 
picture of the nature of the veteran's 
psychiatric illness.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; and 
(2) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions expressed must be provided.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998)

8.  Readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his representative 
a supplemental statement of the case.  
Allow an appropriate period of time for 
response.
  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






